Exhibit 10.25

MOTOROLA SOLUTIONS, INC.

AWARD DOCUMENT

For the

Motorola Solutions Omnibus Incentive Plan of 2006

Terms and Conditions Related to Employee Nonqualified Stock Options

 

Recipient:  

Gregory Q. Brown

     Date of Expiration:   

 

Commerce ID#:  

 

     Number of Options:   

 

Date of Grant:  

 

     Exercise Price:   

 

Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) is pleased to
grant you options to purchase shares of Motorola Solutions common stock under
the Motorola Solutions Omnibus Incentive Plan of 2006 (the “Plan”). The number
of options (“Options”) awarded to you and the Exercise Price per Option, which
is the Fair Market Value on the Date of Grant, are stated above. Each Option
entitles you to purchase one share of Motorola Solutions common stock on the
terms described below and in the Plan. Reference is made to the employment
agreement (“Employment Agreement”) by and between Gregory Q. Brown and Motorola,
Inc. dated as of the 27th day of August, 2008, as amended from time to time.

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting – The Options will vest in accordance with the following
schedule (subject to the other terms hereof); provided that you remain in the
employee of the Company through each vesting date:

 

Percentage of Options

that Vests

   Vesting Date           

Exercisability – In general, you may exercise Options at any time after they
vest and before they expire as described below. The Employment Agreement
contains additional terms regarding the exercisability of your Options under
certain circumstances.

Expiration

All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) such earlier date provided for under the terms of the Employment
Agreement. Once an Option expires, you no longer have the right to exercise it.

 

-1-



--------------------------------------------------------------------------------

Employment Agreement

The vesting, exercisability and forfeiture of your Options will be subject to
the terms of Section 5 of the Employment Agreement.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Solutions or a Subsidiary that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and which does not constitute a termination of employment as
determined by Motorola Solutions or a Subsidiary or you are placed on Temporary
Layoff (as defined below) by Motorola Solutions or a Subsidiary the following
will apply:

Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.

Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined in accordance with Section 5 of the Employment
Agreement.

Other Terms

Method of Exercising – You must follow the procedures for exercising options
established by Motorola Solutions from time to time. At the time of exercise,
you must pay the Exercise Price for all of the Options being exercised and any
taxes that are required to be withheld by Motorola Solutions or a Subsidiary in
connection with the exercise. Options may not be exercised for less than 50
shares unless the number of shares represented by the Option is less than 50
shares, in which case the Option must be exercised for the remaining amount.

Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding – Motorola Solutions or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation and additional withholding, if desired, by
electing to have the plan administrator retain Option shares having a Fair
Market Value on the date of exercise equal to the amount of the withholding
obligation.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

“Fair Market Value” is the closing price for a share of Motorola Solutions
common stock on the date of grant or date of exercise, whichever is applicable.
The official source for the closing price is the New York Stock Exchange
Composite Transaction as reported in the Wall Street Journal at
www.online.wsj.com.

“Subsidiary” means an entity of which Motorola Solutions owns directly or
indirectly at least 50% and that Motorola Solutions consolidates for financial
reporting purposes.

 

-2-



--------------------------------------------------------------------------------

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Solutions, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Solutions, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Solutions and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola Solutions and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Motorola Solutions in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola Solutions; however,
withdrawing your consent may affect your ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Solutions
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Solutions, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.

No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation. Except as provided in the Employment Agreement, the stock option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

 

-3-



--------------------------------------------------------------------------------

Substitute Stock Appreciation Right

Subject to compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, Motorola Solutions reserves the right to substitute a Stock
Appreciation Right for your Option in the event certain changes are made in the
accounting treatment of stock options. Any substitute Stock Appreciation Right
shall be applicable to the same number of shares as your Option and shall have
the same Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in common stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan and the Stock Option Consideration Agreement.

Other Information about Your Options and the Plan

You can find other information about options and the Plan on the Motorola
Solutions website http://                                        
                    . If you do not have access to the website, please contact
Motorola Solutions Global Rewards, 1303 E. Algonquin Road, Schaumburg, IL 60196
USA;                     ; 847-576-7885; for an order form to request Plan
documents.

 

-4-